Citation Nr: 0908528	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-16 929	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss, to include as 
secondary to service-connected paralysis of rte 7th cranial 
nerve, has been received.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151, for additional eye disability as a result of cataract 
surgery in 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from April 1944 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2002 rating decision in which a special 
processing unit (Tiger Team) at the RO in Cleveland, Ohio, 
inter alia, denied the Veteran's petition to reopen a claim 
for service connection for bilateral hearing loss, and his 
claim for compensation benefits, pursuant to 38 U.S.C.A. 
§ 1151,  for an additional eye disability.  The Veteran filed 
a notice of disagreement (NOD) in April 2003, and the New 
York RO issued a statement of the case (SOC) in April 2004.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) later in April 2004.  

In February 2007, a Deputy Vice Chairman of the Board granted 
the Veteran's motion to advance this appeal on the Board's 
docket ,  pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) 
and 38 C.F.R. § 20.900(c) (2008).

Also in  February 2007, the Board recharacterized the claim 
involving bilateral hearing loss as reflected on the title 
page, and remanded both claims on appeal to the RO, via the 
Appeals Management Center (AMC) in Washington, DC, for 
additional development.  After accomplishing the requested 
action, the AMC continued the denial of each claim (as 
reflected in a December 2008 supplemental SOC (SSOC)), and 
returned these matters to the Board for further appellate 
consideration.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a September 1998 decision, the RO denied service 
connection for bilateral hearing loss on direct and secondary 
bases.  Although notified of that decision and his appellate 
rights in October 1998, the Veteran did not initiate an 
appeal.

3.  Although some of the additional evidence associated with 
the claims file since the September 1998 denial was not 
previously before agency decision makers, none of this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for bilateral hearing loss, to include as 
secondary to service-connected paralysis of the  7th cranial 
nerve.

4.  The claimed additional eye disability did not arise in 
connection with any VA hospital care, VA medical or surgical 
treatment, or examination.  


CONCLUSIONS OF LAW

1.  The RO's September 1998 denial of service connection for 
bilateral hearing loss,  to include as secondary to service-
connected paralysis of the  7th cranial nerve, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2008).

2.  As new and material evidence has not been received, the 
criteria for reopening the claim for service connection for 
bilateral hearing loss , to include as secondary to service-
connected paralysis of the  7th cranial nerve, are not met. 
38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect for 
claims filed prior to August 29, 2001).

3.  The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional eye 
disability as a result of cataract surgery, is without legal 
merit.  38 U.S.C.A. §§ 1151,1701 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159 3.361, 3.800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, April 2007 and March 2008 post-rating letters 
notified the Veteran that his claim for service connection 
for bilateral hearing loss had been previously denied and 
that new and material evidence to reopen this claim was 
needed.  The March 2008 letter specifically advised the 
Veteran that, in order to be considered material, the 
evidence must be so significant that it must be considered in 
order to fairly decide the claim.  The letters also informed 
the Veteran that, in order to be considered new and material, 
the evidence would have to raise a reasonable possibility of 
substantiating the claim, and could not simply be repetitive 
or cumulative of the evidence of record at the time of the 
previous denial.  The March 2008 letter also specifically 
advised the Veteran as to the reason for the previous denial, 
i.e. the lack of a medical nexus between the Veteran's 
hearing loss and either military service or  his service-
connected paralysis of the 7th cranial nerve.  

In the April 2007 and March 2008 letters, the RO also 
provided notice to the appellant regarding what information 
and evidence was needed to satisfy the elements of the 
underlying claim for service connection, as well as the claim 
for 
§ 1151 compensation.  The letters provided notice of what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
These letters specifically informed the Veteran to submit any 
evidence in his possession pertinent to the claims 
(consistent with Pelegrini and the version of 38 C.F.R. § 
3.159 then in effect).  The March 2008 letter also provided 
the Veteran with information pertaining to VA's  assignment 
of disability ratings and effective dates, as well as the 
type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

.  After issuance of the April 2007 and March 2008 letters, 
and opportunity for the Veteran to respond, the December 2008 
SSOC reflects readjudication of the claims.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
above-described  notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs), VA treatment 
records dated through April 2004, private medical records 
from Genesee Valley Eye Institute and Lattimore Community 
Surgicenter, and the reports of VA examinations conducted in 
April 1995, July 1997, and November 2001.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield,  20 Vet. App. at  543  (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Petition to Reopen

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in the line of duty.  38 U.S.C.A. §§ 
1110; 1131;; 38 C.F.R. § 3.303..  Service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. 
§ 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310..  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In a September 1998 decision, the RO denied the Veteran 
service connection for bilateral hearing loss on direct and 
secondary bases.  The evidence then of record consisted of 
the Veteran's STRs, VA outpatient treatment records, the 
reports of April 1995 and July 1997 VA examinations, and lay 
statements.  

The Veteran's STRs are unremarkable for complaint, treatment, 
or diagnoses of bilateral hearing loss.  Post-service, a June 
1994 VA outpatient treatment record notes a diagnosis of 
sensorineural hearing loss.  Audiometric testing in July 1994 
and July 1997 reflects bilateral hearing loss to an extent 
recognized as a disability for VA purposes (as defined by 38 
C.F.R. § 3.385).  It was noted that the hearing acuity in the 
Veteran's left ear had been decreasing since 1991.  The April 
1995 VA examiner opined that there was no correlation between 
the Veteran's hearing loss and his service-connected facial 
paralysis.  The report of the July 1997 VA examination 
indicates  that the onset of the Veteran's hearing loss was 
in the 1970s.  

The bases for the RO's denial were essentially that, although 
the Veteran claimed that his bilateral hearing loss was 
secondary to his service-connected paralysis of the 7th 
cranial nerve (also diagnosed as Bell's Palsy), the medical 
records did not substantiate this assertion.  Furthermore, 
his STRs did not show that bilateral hearing loss was 
incurred in, or was otherwise related, to service.  

The Veteran was notified of the RO's September 1998 denial 
and of his appellate rights in October 2008; however, he did 
not initiate an appeal.  As such, the RO's September 1998 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen the previously denied claim in 
March 2001.  Under pertinent legal authority, VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) ; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen received prior to August 29, 
2001, as in this case, new and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially on the specific matter 
under consideration, that is neither cumulative nor 
redundant, and that is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly adjudicate the claim.  38 C.F.R. § 
3.156(a).(as in effect for claims filed prior to August 29, 
2001).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the last final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not duplicative or merely 
cumulative of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by, or on behalf of, a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the September 1998 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The medical  evidence added to the record since the RO's 
prior denial consists of  VA treatment records that show 
ongoing treatment for bilateral hearing loss..

Also, in  March 2001, the Veteran submitted an article 
stating that Bell's Palsy is often treated by an otologist 
because the facial nerve runs through the middle ear and 
mastoid.  In August 2004, the Veteran submitted Internet 
research showing that loss of hearing can be a characteristic 
of Bell's Palsy.  In May 2007, the Veteran submitted Internet 
information stating that Ramsey Hunt syndrome can affect the 
auditory nerve and result in hearing deficit, but this should 
not occur with Bell's Palsy.  

The Board finds that the additionally received objective 
evidence is "new" in the sense that it was not previously 
before agency decision maker; however, this evidence is not 
"material" for purposes of reopening the claim for service 
connection.  As noted above, the evidence of record in 
September 1998 did not show that the Veteran's bilateral 
hearing loss is medically related to service or to his  
service-connected paralysis of the 7th cranial nerve, and the 
additionally received evidence still reflects nothing in this 
regard.  As noted, the additional evidence includes the 
results of the Veteran's Internet research reflecting 
conflicting viewpoints as  to whether hearing loss is a 
symptom of Bell's Palsy.  Significantly, however, none of the 
evidence includes any medical comment or opinion addressing 
whether there exists a  relationship between this Veteran's 
hearing loss and either military service or his service-
connected disability.  As such,  this evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

The only other evidence associated with the claims file 
consists of statements reflecting the Veteran's contentions 
as to the origins of his bilateral haring loss. However,  
these statements do not constitute material evidence to 
reopen the claim.  As a layperson not shown to have 
appropriate medical training and expertise, the veteran 
simply is not competent to provide an opinion on a medical 
matter-such as the etiology of the disability for which 
service connection is sought.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"). Hence, where, 
resolution of the appeal turns on a medical matter-here, the 
medical relationship between current bilateral hearing loss 
and either service or service-connected disability-
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for bilateral hearing loss has not been received.  
As such, the requirements for reopening are not met, and the 
September 1998 RO decision that denied service connection for 
bilateral hearing loss remains final.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).



B.  Compensation Benefits, Pursuant to 38 U.S.C.A. § 1151

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 may be  
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
and the proximate cause of the disability was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
See 38 U.S.C.A. § 1151(a).

Compensation pursuant to 38 U.S.C.A. § 1151 is only available 
for disability or death that is caused by hospital care, 
medical or surgical treatment, or examination furnished under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A).  38 U.S.C.A. § 1151(a)(1).  The term "facilities 
of the Department" includes facilities over with the 
Secretary has direct jurisdiction; Government facilities for 
which the Secretary contracts; and public or private 
facilities at which the Secretary provides recreational 
activities for patients receiving care under section 1710 
(hospital, nursing home, and domiciliary care).  See 38 
U.S.C.A. § 1701(3)(A).

When the veteran initially filed his claim for section 
1151compensation benefits, in May 2001, he appeared to 
suggest  that the action resulting in his claimed additional 
eye disability  took place in 1976 or 1977 at a VA outpatient 
clinic in Rochester, New York.  He stated that his right eye 
was okay, but that he had blood in his left eye.  However, in 
his April 2003 NOD, the Veteran clarified  that a VA doctor 
(Dr. A.) in Rochester made plans for him to have eye surgery.  
The Veteran submitted private medical records from Genesee 
Valley Eye Institute, which reflect that he received 
treatment from Dr. A and underwent cataract surgery in 1995 
at Lattimore Community Surgicenter.  He also submitted a 
record from the Rochester VA outpatient clinic that reflects 
that he was scheduled for eye surgery in May 1995 and that 
that his VA doctor indicated that there were no contra-
indications to the surgery (i.e. a condition that would 
increase the risks of the surgery).  

Private medical records from Lattimore Community Surgicenter 
reflect that  the Veteran had cataract surgery on the right 
eye in May 1995, and on the left eye in  June 1995.  The 
surgeon for each surgery was identified as Dr. A.

The Board finds that, notwithstanding the Veteran's 
contentions, the record  presents no basis for the award of 
compensation benefits, pursuant to 38 U.S.C.A. § 1151, for 
claimed additional eye disability as a result of cataract 
surgery.  Fundamentally, the governing statute clearly 
provides that the benefits sought are available only for 
additional disability resulting from VA hospital care, VA 
medical or surgical treatment, or examination.  In this case, 
however, the Veteran's cataract surgeries were performed at 
Lattimore Community Surgicenter, a private facility not shown 
to be affiliated with VA.  Even if, as the Veteran contends 
the physician who performed the cataract surgeries (Dr. A) 
did treat Veteran at the Rochester VA outpatient clinic at 
some point previously, this fact would not alter the ultimate 
outcome of the claim.  Significantly, the objective evidence 
simply does not reflect that, at the time he performed the 
cataract surgeries at a private facility, Dr. A was then 
acting as a VA employee, nor does the veteran contend, or the 
evidence in any way suggests, that VA has any jurisdiction 
over the t Lattimore Community Surgicenter, or that the 
facility is otherwise a "facility of the Department" as 
that term is defined by statute.

The legal authority  governing claims for compensation 
benefits under 38 U.S.C.A. §  1151 is clear and specific, and 
the Board is bound by such authority.  Here, the surgery that 
the Veteran claims caused additional eye disability was 
conducted by a physician not acting as a VA employee at a 
private facility not under the jurisdiction or purview of VA.  
Thus, the claimed additional eye disability did not arise in 
connection with any VA hospital care, VA medical or surgical 
treatment, or examination..  As, on these facts, there is no 
legal basis for award of the benefits sought, the Veteran's 
claim must be denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
bilateral hearing loss, to include as secondary to service-
connected paralysis of the  7th cranial nerve, is denied.

The claim for compensation benefits, pursuant to 38 U.S.C.A. 
§ 1151, for additional eye disability as a result of cataract 
surgery, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


